Citation Nr: 1340100	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  On his June 2010 VA Form 9, the Veteran indicated that he did not want a Board hearing; however, he requested a hearing if he was not afforded a VA examination.   Thereafter, the RO arranged for a VA examination.  In an August 2011 statement, he withdrew the hearing request.  

The issues of service connection for a lumbar spine disability and right knee disability (on de novo review) and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required. 


FINDINGS OF FACT

1.  Left knee arthritis and medial meniscus tear (which preceded a recent total left knee replacement) were not manifested in service, left knee arthritis was not manifested in the first postservice year, and the Veteran's current left knee disability is not shown to be related to his service/disease or injury therein.    

2.  A June 1997 rating decision (from which he initiated, but later withdrew an appeal) denied the Veteran service connection for right knee disability based essentially on findings that such disability was not noted in service or shown postservice.  

3.  Evidence received since the June 1997 rating decision shows a current right knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for right knee disability, and raises a reasonable possibility of substantiating such claim. 


CONCLUSIONS OF LAW

1.  Service connection for left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  New and material evidence has been received, and the claim of service connection for right knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA applies to the instant claims.  Regarding the right knee, there is specific notice that is required with a claim to reopen.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  Regarding the left knee, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An October 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's available service treatment records (STRs) and postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's claimed left knee disability may be associated with his service, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard for when a VA examination to secure a medical nexus opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, Analysis 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in "Virtual VA", with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Left Knee 

The Veteran's STRs, including his April 1970 report of medical history and service separation physical examination reports, are silent for any complaints, findings, treatment, or diagnosis related to his knees.  In the April 1970 report of medical history, he denied having or having had knee/joint trouble.  

Postservice medical records associated with the record include SSA records, private medical records, and VA treatment records.  The first postservice indication of a left knee disability in these records was in February 1994, when mild diffuse osteoarthritis of the Veteran's knees was noted  A December 2007 VA MRI revealed a left knee medial meniscus tear.

It is not shown by the record or alleged by the Veteran that a chronic left knee disability was manifested in service (or that he suffered a left knee disease or injury in service), and arthritis of the left knee is not shown to have been manifested in the first postservice year.  Accordingly, service connection for a left knee disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for left knee arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether the Veteran's current left knee disability may somehow otherwise be related to the Veteran's service.  In his multiple correspondences to VA, the Veteran has not asserted any theory of legal entitlement to the benefit sought.  In fact there is nothing in the record that suggests that the Veteran's left knee disability might be related to his service.  Accordingly, the Veteran has not met a threshold requirement for establishing service connection for a left knee disability, and his appeal in this matter must be denied.  

The preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability.  In such a situation, the benefit of the doubt doctrine does not apply; the claim must be denied. 

Claim to Reopen, Right Knee 

A June 1997 rating decision denied the Veteran service connection for right knee disability essentially on the basis that such disability was not shown.  He perfected an appeal of that decision.  However, in December 1998, prior to a Board decision on the matter, he withdrew the appeal.  Accordingly, the June 1997 decision denying service connection for right knee disability became final.

Medical evidence added to the record since the June 1997 rating decision shows that the Veteran has a right knee disability.  A February 1994 private medical record which was received in December 1998 in conjunction with the Veteran's pension claim shows that he had mild right knee osteoarthritis at that time.  As the claim was previously denied on the basis that a right knee disability was not shown, this evidence addresses an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and raises a reasonable possibility of substantiating such claim.  Accordingly, the claim may be reopened.  De novo review of the claim is discussed in the remand below.


ORDER

Service connection for a left knee disability is denied. 

The appeal to reopen a claim of service connection for a right knee disability is granted. 


REMAND

The Veteran seeks service connection for right knee and lumbar spine disability, and his claim for TDIU is predicated in part on the success of his claims of service connection for such disabilities (as he indicated in his November 2008 VA Form 21-8940 that his back and knees render him unemployable).  

The Board finds that further development is needed for VA to satisfy its duty to assist the Veteran under 38 C.F.R. § 3.159.  

Regarding back disability, in October 2008, N. A. Ortiz, M.D. noted the Veteran's reported history of training in service carrying heavy military equipment on his back for long periods of time (and long distances), and opined that the Veteran's current back disability is related to his duties in service.  Under the low threshold standard for determining when an examination/medical opinion is needed in McLendon, supra, this opinion is sufficient to trigger VA's duty to assist the Veteran by arranging for a an examination to secure a nexus opinion.  

The record on appeal does not include records of the back treatment Dr. Ortiz provided to the Veteran or the records of any back treatment the Veteran received prior to his March 1999 VA diagnosis of lumbar spine spondylosis.  As such records are likely to contain information regarding the history of the Veteran's back disability, and an accurate and complete history is vital for an informed nexus opinion, these records must be secured before the Veteran is examined.  

While the Board reopened the Veteran's claim of service connection for a right knee disability, the RO did not (and has not considered the claim de novo).  When the Board is prepared to address a claim on the merits] after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Exceptions to this due process requirement include if the Veteran waives initial RO de novo review. or if the Board finds that the Veteran would not be prejudiced by its proceeding to de novo review without returning the case to the RO for initial de novo review.  Here, the Veteran has not waived RO initial de novo consideration, and the Board is unable to find that the Veteran would not be prejudiced by its proceeding to a decision on the merits without RO initial merits consideration.  Accordingly, this issue must be remanded to satisfy the due process requirement.

The case is REMANDED for the following: 

1.  The RO should ask the Veteran to identify providers of back evaluations and treatment he received prior to the March 1999 VA diagnosis of lumbar spine spondylosis, and to provide releases for VA to secure records of such treatment, as well as complete records of his back treatment by Dr. Ortiz.  The RO should secure for the record complete clinical records of the evaluations and treatment.  If any records sought are unavailable, the reason for the unavailability must be noted in the record.   

2.  After the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his Veteran's current lumbar spine disability.  The examiner must review the entire record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should: (a) identify by clinical diagnosis each low back disability found, and (b) as to each diagnosed low back disability entity diagnosed, opine whether such is at least as likely as not (a 50 % or better probability) related to the Veteran's service, to include as due to prolonged carrying of heavy military equipment on his back therein.  The examiner should explain the rationale for all opinions. 

3.  The RO should review the record, arrange for any further development indicated, and adjudicate de novo the reopened claim of service connection for a right knee disability.  The RO should also readjudicate the other claims remaining on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


